01/13/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 20-0585


                                       DA 20-0585


 DONNIE LEE STANDLEY,

             Petitioner and Appellant,

       v.                                                           ORDER

 STATE OF MONTANA,

             Respondent and Appellee.



       Appellant has filed a motion for a 120-day extension oftime to file his opening brief
in the referenced matter.
      IT IS ORDERED that the motion for extension is GRANTED. Appellant has until
May 21, 2021, within which to file his opening brief.
      DATED this I3'day of January, 2021.
                                                 For the Court,




                                                               Chief Justice
                                                                         FILED
Donnie Lee Standley
AO# 3022803                                                             JAN 1 2 2021
Crossroads Corectional
                                                                     Bowen Greenwood
Shelby MT, 59474                                                   Clerk of Supreme
                                                                                    Court
                                                                      State of Montana
Donnie.Standley@Gmail.com
Petitioner and Appellant Pro se,

                    IN THE SUPREME COURT OF THE STATE OF MONTANA


DONNIE LEE STANDLEY,                          Supreme Court No. DA 20-585

       Petitioner and Appellant,

       V.                                         REQUEST FOR
                                                  EXTENSION OF TIME
STATE OF MONTANA,                                 AND REQUEST FOR
                                                  ADDITIONAL TIME
       Respondent and Appellee,



       I move the Court for 30 days of additional time to file an opening brief on
appeal. [M.R.App.P.26]
       The current due date is January 21, 2021. To be changed to February 21, 2021


       I also move the Court for an additional 90 days of time to file an opening
brief on appeal. for a final doe date of May 21, 2021. [Rule 26(2)]


       The reason I'm asking for the additional extension of time, is that the
facility has been in a semi lock down state for the past year with two weeks at a
time complete lock downs reaccering in some cases twice a month because of Covid-
19, this has made meaningful access to the resources to research write and file a
petition to the Courts non-existent most of the time.
       I have made endless requests threw "Kites" and filed numerous grievances to
get access to the Law library, a paralegal, assistance for a learning disability,
and access to a typewriter, every time I start the Grievance process I would be
given brief access to the things I request in the grievance just to have it taken
away as soon as the grievance process stopped, it has taken two months just to get
this typewriter to write this motion, the last motion I wrote was with a typewriter
I had some one else check out so that one particular facility staff member wouldn't
know I was using a typewriter and find every excuse they can to take it away.
      I need to also mention the facility staff has on more then one occasion
tried to make me late for filing my motions on time by refusing to notarize, make



                                       1
photocopies of or mail out my legal work/mail.


       I'm currently preparing a federal 1983 for fourteenth amendment violations,
for restricting access to the courts. since incarceration my legal documents have
been seized and destroyed, my legal mail has been opened outside my presents and
withheld for extended periods of time, and as described earlier meaningful access
to the courts has been non-existent most of the time with only 45 minutes to 1 hour
in the law library a week. and I'm forced to sue core civic to get meaningful
access to the information to file a meaningful appeal, I plan to furnish a copy of
the federal 1983 as part of my opening brief to show as to why the District Court
was wrong in denying me relief.


       I request the Court to provid.e me with 30 days and an additional 90 days,
that I may file a proper opening brief with the Supreme Court.


       I'm am incarcerated and not required to contact opposing counsel.


DATED this    3     day of(T"'n        ,2021.



                                           Donnie Lee Standley


                              CERTIFICATE OF SERVICE


       I Certify that I have filed this Motion for EXTENSION OF TIME with the Clerk
of the Montana Supreme Court and that I Have Mailed a copy to each attorney of
record as follows.


                                           DANIEL GUZYNSKI
                                           assistant Attorney General
                                           PO Box 201401
                                           Helena, MT 59620-1401

                                           Clerk of Sixth Judicial District Court
                                           Sweet Grass County
                                           PO Box 698
                                           Big   mbe   MT 59011


DATED this   3 day of             ,2021.
                                           Donnie Lee Standley



                                           2